Citation Nr: 1131249	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Review of the record reveals that the issue of service connection for hypertension as secondary to his service connected diabetes has been raised at the RO.  As indicated below, adjudication of that issue is intertwined with the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in the Veteran's May 2007 notice of disagreement, he requested a hearing before a Decision Review Officer (DRO) at the RO.  He has not yet been afforded the requested DRO hearing and there is no indication in the record that the Veteran has withdrawn his request.  Accordingly, on remand, he should be scheduled for a DRO hearing or appellant should withdraw the request for the hearing in writing.

Given that the veteran has raised the issue of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, and if granted, this could result in potential eligibility for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with the recently raised claim, and that the claim for a TDIU should be considered after a decision is rendered on the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Once the claim for service connection for hypertension is adjudicated, the Board finds that a VA general examination is necessary to resolve the claim for a TDIU.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to arranging for the Veteran to undergo examination, the RO/AMC should obtain and associate with the claims file all outstanding VA records identified by the Veteran.  The claims file currently includes outpatient treatment records from the Bedford VA medical center (VAMC), dated through August 2005. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, the RO must obtain all outstanding medical records from the Bedford VAMC, dated from August 2005 to the present as well as any other indicated records. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should first obtain updated VA treatment records from the VA medical center in Bedford, Massachusetts dated from August 2005 to the present as well as any other VA facility identified by the Veteran or in the record.

2.  Then, the RO/AMC should develop and adjudicate the Veteran's referred claim for service connection for hypertension as secondary to service-connected diabetes mellitus.  The record indicates that there might be a temporary file in which the RO separately adjudicated this issue.  If this is correct, the temporary file should be associated with the claims file.  

3.  Thereafter, the Veteran should be scheduled for a general medical examination, by a VA examiner(s) with the appropriate expertise to provide an opinion as to the impact of the Veteran's service- connected disabilities on his employability.  The examiner(s) should identify the limitations resulting from each of the Veteran's service-connected disabilities and provide an opinion as to the impact the disorders have on his ability to obtain or maintain any form of substantially gainful employment consistent with his education and industrial background.  If age or other non-service connected disorders are the reason for unemployability, that too should be noted.

The Veteran's service-connected disabilities currently diabetes mellitus, diabetic neuropathy of the left and right lower extremity, and diabetic neuropathy of the left and right upper extremity.  The RO should advise the VA examiner if service connection for hypertension was granted.  

If no opinion can be rendered, without resorting to pure speculation, the examiner should explain why this is not possible.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

4.  Then, the RO/AMC should schedule the Veteran for a personal hearing before a DRO as requested by the Veteran.  A copy of the hearing notice letter and a copy of the RO hearing transcript should be included in the claims file.  If he no longer desires the hearing, he should withdraw the request in writing to the RO.

5.  Thereafter, the RO/AMC should determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

6.  Lastly, the RO/AMC should readjudicate the claim for entitlement to a TDIU on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



